As filed with the Securities and Exchange Commission on March 4, 2015 Registration Nos. 333-89822; 811-21114 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. þ Post-Effective Amendment No.140 þ and/or REGISTRATIONSTATEMENT UNDER THEINVESTMENTCOMPANYACTOF1940 þ Amendment No.149 þ ProShares Trust (Exact name of Registrant as Specified in Trust Instrument) 7501 Wisconsin Avenue, Suite 1000E Bethesda, MD 20814 (Address of Principal Executive Office) (Zip Code) (240) 497-6400 (Area Code and Telephone Number) Michael L. Sapir, CEO ProShare Advisors LLC 7501 Wisconsin Avenue, Suite 1000 Bethesda, MD 20814 (Name and Address of Agent for Service) with copies to: John Loder, Esq. c/o Ropes& Gray LLP Prudential Tower 800 Boylston Street Boston, MA 02199-3600 Amy R. Doberman ProShare Advisors LLC 7501 Wisconsin Avenue, Suite 1000 Bethesda, MD 20814 Approximate date of Proposed Public Offering: It is proposed that this filing will become effective: þ immediately upon filing pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this post-effective amendment (the “Amendment”) to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Bethesda and the State of Maryland on March 4, 2015. ProShares Trust By: /s/ Todd B. Johnson Todd B. Johnson Title Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated. Signature Title Date /s/Michael L. Sapir Trustee, Chairman ­ March 4, 2015 Michael L. Sapir* /s/Russell S. Reynolds, III Trustee ­ March 4, 2015 Russell S. Reynolds, III* /s/Michael C. Wachs Trustee ­ March 4, 2015 Michael C. Wachs* /s/William D. Fertig Trustee ­ March 4, 2015 William D. Fertig* /s/Todd B. Johnson Trustee ­ March 4, 2015 Todd B. Johnson /s/Charles S. Todd Trustee ­ March 4, 2015 Charles S. Todd *By: /s/Amy R. Doberman Amy R. Doberman As Attorney-in-fact Date: March 4, 2015 2 Exhibit Index EXHIBIT NUMBER DESCRIPTION EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Label Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase 3
